         Case 3:18-cv-04954-CRB Document 201 Filed 03/01/21 Page 1 of 2


1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                       NORTHERN DISTRICT OF CALIFORNIA
10
     ELIZABETH A. BALLY, Individually         Case No. 3:18-CV-04954-CRB
11   and On Behalf Of All Others Similarly
     Situated,                                CLASS ACTION
12
                       Plaintiff,             [PROPOSED]
13                                            ORDER GRANTING STATE FARM’S
           vs.                                MOTION FOR LEAVE TO FILE
14                                            UNDER SEAL PORTIONS OF
     STATE FARM LIFE INSURANCE                DECLARATIONS IN SUPPORT OF
15   COMPANY,                                 ITS MOTION FOR SUMMARY
                                              JUDGMENT
16                     Defendant.
17
                                              Complaint Filed:   08/15/2018
18
19
20
21
22
23
24
25
26
27
28


                                      [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
          Case 3:18-cv-04954-CRB Document 201 Filed 03/01/21 Page 2 of 2


1          For good cause shown, State Farm’s administrative motion for leave to file under
2    seal portions of State Farm’s declarations in support of its motion for summary judgment
3    is granted and the Court hereby orders as follows:
4          The following documents may be filed under seal:
5              Selected portions of the Declaration of Reginald Dahlen.
6              Exhibit A to the Declaration of Reginald Dahlen, which reflects excerpts
7                of State Farm’s confidential rate book.
8              Exhibit A to the Declaration of Rusty Hendren.
9              Exhibit B to the Declaration of Rusty Hendren.
10             Selected portions of Exhibit D to the Declaration of Rusty Hendren.
11             Selected portions of Exhibit G to the Declaration of Rusty Hendren.
12             Selected portions of Exhibit A to the Declaration of Craig Reynolds.
13             Selected portions of the expert declaration of Mary Jo Hudson, which is
14               Exhibit A to the Declaration of Kristin A. Linsley.
15             The expert declaration of Lauren Stiroh, which is Exhibit C to the
16               Declaration of Kristin A. Linsley.
17
18         IT IS SO ORDERED.
19
20           March 1
     Dated: ____________________, 2021
21
22
23
24
                                                      HON. CHARLES R. BREYER
25                                                     United States District Judge
26
27
28

                                               -1-
                                         [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
